The bill then charged that the plaintiff had brought an action of detinue against the defendant, in which he had failed. Barnes v. Dickinson,12 N.C. 346. The bill prayed an injunction and general relief.
Upon the motion of the defendant, MARTIN, J., on the last circuit, dismissed the bill for want of equity; whereupon, the plaintiff appealed.
I cannot perceive upon what grounds this bill can be sustained. If the plaintiff has any title, it is a legal one, unmixed with any principle of equity, and not beyond the reach of ordinary tribunals to afford relief. He has had a trial at law upon the merits, and has failed.
PER CURIAM.                                     Affirmed, with costs.
(274)